Dibbli/, J.
(dissenting).
The trap-doors were opened into the sidewalk from underneath and the plaintiff was injured. He was bleeding. Almost immediately a garbage man appeared. The plaintiff complained to him that there should have been a warning before the trap-doors were opened. The garbage man said to speak to Thompson. He said: “You go in and speak to Thompson. Thompson, he wants the doors locked. We have got to go down in the -basement and open them.” The defendant Larsen was called for cross-examination under the statute. He did not otherwise testify. He was frank. He said that he took the garbage from the restaurant: that he was not personally present; that Thompson was to furnish help; that men in his employ called for the garbage; that they made daily collections; that they took it out through the trap-doors in the sidewalk; *429that there were two men with the garbage wagon a part of the time, and that he thought there were two at the time the plaintiff was hurt.
Was there evidence that the defendant Larsen, through one or more of his employees, was concerned in the plaintiff’s injury ? It seems to me there was.
In his testimony Larsen -does not suggest that the men collecting garbage were not his men. The inference is quite to the' contrary. They made daily collections. There is no suggestion that any one else made collections. His testimony can fairly be taken as an admission that his men were there that morning. It did not occur to him when a witness that any one else was concerned.
That the garbage man who talked to the plaintiff was concerned in removing the garbage is fairly clear. He was not a stranger casually passing. He appeared immediately after the injury to the plaintiff and talked with him about the negligent act. He did not suggest that the res» taurant man was helping, or was concerned in the mischief, and probably it would have made no difference if he was. His answer, when charged with fault, was that “Thompson, he wants the doors locked,” and that “we have got to go down in the basement and open them.” It recognized that he was concerned with the opening of the doors which resulted in harm to the plaintiff. It was a confession and a moral excuse for the injury done to the plaintiff.
Men outside a jury box knowing the facts recited would readily enough conclude that Larsen, through his men, was responsible. A jury could reach such conclusion by just, and logical inference without resorting to guess.